PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/928,094
Filing Date: 30 Oct 2015
Appellant(s): Nezarati et al.



__________________
Nezarati et al. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection under 35 U.S.C. § 112(a) to claim 5 is withdrawn. 

 (2) Response to Argument
The Rejections Under 35 U.S. C. § 112(a)
In respect to claim 14, Appellant argues that the claimed limitation “wherein a level of a selectivity of the selectively duplicating is not shared with the first device” of claim 14, is supported by paragraphs [0120], [0160], and [0170] in the Specification as originally filed, for example. (see Brief; page 5)
Examiner respectfully disagrees. 
As noted by Appellant, par. 160 describes “prevent any replication or visibility of the content” and “identity of the sender of the original message (device 1 108a) may be obscured or withheld from device 4”. In respect to dependent claim 14, Examiner notes that the recited phrase “a level of a selectivity of the selectively duplicating is not shared with the first device” is not expressly in the paragraphs [0120], [0160], and a level of selectivity” is not defined by the specification and one of ordinary skill would not reasonably understand the scope of the phrase based on the cited paragraphs [0120], [0160], and [0170]. Rather, the paragraphs merely describe preventing replication or duplication of content, preventing visibility of content, and withholding or not allowing the identity to be shared or visible. Examiner notes that without explicit citing of the phrase in the specification, Appellant has failed to explain how the cited paragraphs describe subject matter equivalent to the recited “a level of selectivity”. Based on the written description of the specification, one of ordinary skill would not be reasonably apprised of the scope of the phrase “a level of selectivity of a selectively duplicating”. Therefore, dependent claim 14 includes new subject matter that was not described in the original Specification.

In respect to claim 20, Appellant argues that the claimed limitation “wherein the selectively duplicating the some of the first messages to the third device duplicates messages after an initiation of the side chat session and does not duplicate an initial set of messages displayed prior to the initiation of the side chat session” of claim 20 is supported by paragraphs [0120], [0160], and [0170] in the Specification as originally filed, for example. 
Examiner notes that claim 20 is not rejected under 35 U.S.C. § 112(a).

The Rejections Under 35 U.S. C. § 112(b)


The Rejections Under 35 U.S. C. § 103
Claims 1, 3, 5, 8-11, 14-17 and 19-21
Appellant argues that Joyner does not show or suggest that which Gusler lacks because Joyner also is silent regarding “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel” (emphasis added) as recited, in part, by independent claim 1. (see Brief; pages 8 and 9)
Examiner respectfully disagrees.
Examiner notes that for this specific limitation, Appellant points to paragraphs [0146] and [0158] for support. (see Brief; page 3) In paragraph [0146], it describes “The first user and the second user can start exchanging IM messages 104 through the chat room, where the server 120 can copy or duplicate messages between the channels 112a and 112b.” (emphasis added) In paragraph [0158], it describes “The chat room element acts as a channel "switch," which can take content from one user (e.g., device 1 108a), can apply any application logic (e.g., profanity filters, archiving, analytical data, etc.), and can "echo" or copy the content to the remainder of the devices registered to the chat room.” (emphasis added)
Therefore, in light of paragraphs [146] and [0158] the support for the limitation “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel” merely describes exchanging IM messages between different users via server. Examiner notes although the recited phrase “selectively duplicating” (emphasis) from the limitation is not explicitly in the cited paragraphs, it appears “selectively duplicating” is merely allowing a message to be copied or echoed to the remaining users of a chat room via server. (see instant application par. 158).  Examiner further notes that Appellant fails to specifically point out how the language of the claims patentably distinguishes over the applied Joyner reference. 

    PNG
    media_image2.png
    791
    558
    media_image2.png
    Greyscale




Joyner teaches sending IM messages to other chat members and allowing the chat members to respond (see Joyner; par. 10; The server (44) acts a reflector to forward or copy messages to all of the chat group members each time a new message is received from a group member. Par. 11; For example, the message flow diagram shown in FIG. 6 shows a first message (61) "Can you send me your status?" being authored by a first client (41), which is received by the server (46). The server (46) then "instantly" sends copies of the message (61', 61'', 61''') to each of the other client devices (42, 43, 44).   par. 67; BPRC chatting par. 69; includes a special designation of a plurality of BPRC group members (1202) to which the message (1204) should be sent, and from whom replies should only be routed to the author (1203). ) . 
For example, “Can you send me your status” is an IM message that is sent by the sender to other chat members (i.e., client devices) (see Joyner; par. 11; For example, the message flow diagram shown in FIG. 6 shows a first message (61) "Can you send me your status?" being authored by a first client (41), which is received by the server (46). The server (46) then "instantly" sends copies of the message (61', 61'', 61''') to each of the other client devices (42, 43, 44).). 
Appellant submits that “selecting recipients to receive a message that hasn’t yet been sent is a different action than selectively duplicating some of the first messages by forwarding the at least some of the first messages.” (emphasis added). Even though, Appellant fails to elaborate on how the claim language (i.e., selectively duplicating) distinguishes over the Joyner reference, Examiner notes selecting recipients to receive future messages (i.e., selecting of the BPRC chatting option (see Figure 1; option ref. and not to the other group members (42, 44).) (emphasis added). Therefore, Joyner does teach or suggest “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel” as recited in the claims. 

Claims 2, 4, 12 and 13
Appellant argues that McGee does not show or suggest that which Gusler and Joyner lacks because McGee also is silent regarding “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel” (emphasis added) as recited, in part, by independent claim 1. (see Brief; pages 9 and 10)
As explained above, Joyner is relied upon to teach “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel”. 

Claim 7
Appellant argues that Coutts does not show or suggest that which Gusler, Joyner, and McGee lack because Coutts also is silent regarding “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel’ (emphasis added) as recited, in part, by independent claim 1. (see Brief; page 10)
As explained above, Joyner is relied upon to teach “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel”. Therefore, Examiner relies on the same rationale set forth above in light of Joyner, to address Appellant arguments directed towards Counts. 

Claim 6
Appellant argues that Coutts does not show or suggest that which Gusler and Joyner lack because Coutts is silent regarding “the first communication channel selectively duplicating some of the first messages by forwarding the at least some of the first messages to the third device over the first communication channel’ (emphasis added) as recited, in part, by independent claim 1. (see Brief; page 11)


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HENRY ORR/Primary Examiner, Art Unit 2145                                                                                                                                                                                                        

                                                                                                                                                                                              Conferees:

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145      

/YONGJIA PAN/Primary Examiner, Art Unit 2145
                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.